Citation Nr: 1025077	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  95-04 923	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 
percent for urinary tract problems associated with Hodgkin's 
disease for the period from August 7, 1989, to October 27, 1994.  

2.  Entitlement to an initial disability rating in excess of 20 
percent for urinary tract problems associated with Hodgkin's 
disease for the period from October 28, 1994, to July 16, 1997.  

3.  Entitlement to an initial disability rating in excess of 60 
percent for urinary tract problems associated with Hodgkin's 
disease for the period from July 17, 1997, to May 27, 1999.  

4.  Entitlement to an initial disability rating in excess of 80 
percent for urinary tract problems associated with Hodgkin's 
disease for the period from May 28, 1999, to the present.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to January 
1968.  

This matter comes to the Board of Veterans' Appeals (Board) from 
a May 1996 rating decision of a Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Detroit, Michigan.  

In February 2005, the Board denied entitlement to the benefits 
sought herein with the exception of assigning an increased 
evaluation of 20 percent for the period between October 28, 1994 
and July 16, 1997.  The Veteran appealed the entirety of Board's 
February 2005 decision to the United States Court of Appeals for 
Veterans Claims (Court).  In December 2005, both the Veteran, via 
his attorney, and VA's General Counsel filed with the Court a 
joint motion to vacate and remand (JMR) the Board's February 2005 
decision.  By order dated in January 2006, the Court granted the 
motion.  In June 2006, the Board remanded this appeal for 
development in accordance with the January 2006 JMR and order.  
Such development was not completed by the agency of original 
jurisdiction, and in March 2008, the Board once again remanded 
this appeal.   




FINDINGS OF FACT

1.  The Veteran in this case served on active duty from March 
1965 to January 1968.

2.  In May 2010, the Board was notified by the VA RO in Detroit, 
Michigan that the Veteran died in October 2009.


CONCLUSION OF LAW

Because of the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the 
merits has become moot by virtue of the death of the Veteran and 
must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1302 (2009).

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2009).

The Board's dismissal of this appeal does not affect the right of 
an eligible person to file a request to be substituted as the 
appellant for purposes of processing the claim to completion.  
Such request must be filed not later than one year after the date 
of the appellant's death.  See Veterans' Benefits Improvement Act 
of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) 
(creating new 38 U.S.C. § 5121A, substitution in case of death of 
a claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to receive 
accrued benefits due to the claimant under section 5121(a) of 
this title ...."  The Secretary will be issuing regulations 
governing the rules and procedures for substitution upon death.  
Until such regulations are issued, an eligible party seeking 
substitution in an appeal that has been dismissed by the Board 
due to the death of the claimant should file a request for 
substitution with the VA regional office (RO) from which the 
claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.




		
MILO H. HAWLEY
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


